DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of subspecies combination A2/B5 in the reply filed on 1/24/2022 is acknowledged. Accordingly, claims 1-11, 14, and 18-19 are hereby examined as they read on the elected subspecies while claims 12-13, 15-17, and 20 are hereby withdrawn as they pertain to non-elected subspecies.
Claim Objections
Claims 4 and 6 are objected to because of the following informalities:  Claims 4 and 6 recite “wherein indicator assembly”. This is understood as a typographical error that should instead read as –wherein the indicator assembly--. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugarek et al (US 5694117) in view of Barrow et al (WO 0142693, cited by applicant).

Regarding claim 1, Sugarek (for the claim 1 group, diverging FIGs/embodiments are relied upon for non-intervening claims; to minimize confusion, valve/signal/alarm structure analogous shared by both embodiments identified with (), frangible sensor of FIGs 1-3 identified within {} while non-frangible sensor of FIG 5 identified with []) discloses “A valve assembly comprising: 
a valve body (6) having an inlet (bottom opening) and an outlet (right opening); 
a valve seat insert (20) attached to the valve body between the inlet and the outlet (see FIG 1); 
an indicator assembly {8, 10-12, assembly within 14} [11, 12, 49, 51-53] including a sensor {10, 23, Column 5 lines 8-21} [49, 51-53, Column 5 lines 22-38]; 
a disk (flat bottom of 16 that contacts 20)…a stem (stem of 16) extending from the disk toward the indicator assembly (see FIG 1); and 
… 
	wherein the valve seat insert is configured to release the disk when pressure at the inlet exceeds a threshold value (Column 3 lines 21-34), 
	wherein the disk is configured, when released, to move the stem into a position that is detected by the sensor {Column 5 lines 8-21} [Column 5 lines 22-38], 
	wherein the indicator assembly is configured to provide an external indication (via 12) of a valve opening when the stem is detected by the sensor (Column 3 lines 53-57), 
…”  
Sugarek is silent regarding “a disk set within the valve seat insert… 
a diaphragm positioned between the stem and the indicator assembly, the diaphragm forming a barrier that seals an inner volume of the valve body from an outside environment…

However, Barrow (FIG 8a) teaches a lift valve with indicator analogous to Sugarek, comprising a valve body 158, “a seat insert” 166, and “disk set” 167 within the seat insert.
It would have been obvious, before the effective filing date, to modify the valve/valve seat configuration of Sugarek with “a disk set within the valve seat insert”, as applying an alternative configuration/location of the same parts to achieve the same result (valve open/closes by displacement from seat) would be within routine skill in the art. One benefit would be to provide a configuration where the valve member (and stem like in Sugarek) are both supported for improved axial alignment.
Barrow (FIG 8a) additionally teaches “a diaphragm” 171 (called a “gland”, which is seen to read on diaphragm) positioned between a “stem” 170 and an indicator assembly 174 (understood as between as it is between the bottom of the stem and the top of the indicator assembly), the diaphragm forming a barrier between 174 and 158 (as well as being a barrier between 158 and an area “outside” of 158) (understood to “seal an inner volume of the valve body from the indicator assembly” and “a barrier that seals an inner volume of the valve body from an outside environment” as it is understood to seal to some degree).
Therefore it would have been obvious, before the effective filing date, to further modify Sugarek with “a diaphragm positioned between the stem and the indicator assembly, the diaphragm forming a barrier that seals an inner volume of the valve body from an outside environment…
wherein the diaphragm is configured to seal an inner volume of the valve body from the indicator assembly”, as further taught by Barrow, to provide protection for the indicator assembly, as is desirable in Sugarek.  

Regarding claim 2, Sugarek {FIGs 1-3} further discloses “wherein the sensor comprises a frangible fuse {23}, wherein the disk is configured, when released, to move the stem to break the frangible fuse {Column 5 lines 8-14}.”
  
Regarding claim 3, Sugarek {FIGs 1-3} further discloses “wherein the frangible fuse includes a substrate with an electrical trace {Column 4 lines 26-28; conductive filament read on “substrate with an electrical trace”} formed thereon in a closed circuit {see FIG 1}, and wherein the electrical trace creates an open circuit when the frangible fuse is broken {Column 5 lines 12-15}.”

Regarding claim 6, Sugarek (FIG 1) further discloses “further comprising: a cap body (14), wherein indicator assembly is configured to be secured to the cap body and the cap body is configured to attach to the valve body (see FIG 1).”  

Regarding claim 7, Sugarek (FIG 1) further discloses “further comprising: a spring (spring within 14) positioned around the stem between the disk and the cap body (see FIG 1) to bias the disk into the valve seat insert (as modified by Barrow in claim 1, would push disk to be within insert).”  

Regarding claim 8, Sugarek [FIG 5] further discloses “wherein the indicator assembly further comprises logic to measure a time duration that the relief valve is released based on detection of the stem position [Column 5 lines 26-38].”  

Regarding claim 9, Sugarek (FIG 1) further discloses “further comprising a power source (11, Column 3 lines 35-44) for the indicator assembly, wherein the power source includes one or more of a battery or a wired connection (8 or 51a) to a power source (11).”  

Regarding claim 10, Sugarek (FIGs 1-3) further discloses “wherein the indicator assembly further includes a communication interface (10 or 51b) to generate a signal, to an external device (12), that indicates when the stem is detected by the sensor (Column 3 lines 53-58).”  

Regarding claim 11, Sugarek further discloses “wherein the signal is a wireless signal that is transmitted over one or more of: a wireless cellular network, a local wireless network, or a personal area network (Column 3 lines 56-63, “optical signal…receiver of an optical signal” read on “wireless signal” and “local wireless network”; claim not seen to require internet).”  

Regarding claim 14, Sugarek (valve structure of FIGs 1-3 with indicator of FIG 5 applied) discloses “A valve assembly comprising: 
a valve body (6) having an inlet (bottom opening) and an outlet (right opening); 
a valve seat insert (20) attached to the valve body between the inlet and the outlet (see FIG 1); 
an indicator assembly (11, 12, assembly of FIG 5); 
a disk (flat bottom of 16 that contacts 20)…a stem (stem of 16) extending from the disk toward the indicator assembly (see FIG 5); and 
a sensor (59, 51-53) configured to identify a release of the disk from the valve seat insert (Column 4 lines 51-60), wherein the valve seat insert is configured to release the disk when pressure at the inlet exceeds a threshold value (Column 5 lines 22-25), wherein the disk is configured, when released, to move the stem into a position that is detected by the sensor (Column 5 lines 22-25), wherein the indicator assembly is configured to indicate a valve opening event when the stem is detected by the sensor (Column 5 lines 22-25).”  
Sugarek is silent regarding “a disk set within the valve seat insert…”
However, Barrow (FIG 8a) teaches a lift valve with indicator analogous to Sugarek, comprising a valve body 158, “a seat insert” 166, and “disk set” 167 within the seat insert.
It would have been obvious, before the effective filing date, to modify the valve/valve seat configuration of Sugarek with “a disk set within the valve seat insert”, as applying an alternative configuration/location of the same parts to achieve the same result (valve open/closes by displacement from seat) would be within routine skill in the art. One benefit would be to provide a configuration where the valve member (and stem like in Sugarek) are both supported for improved axial alignment.

Claims 4-5 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugarek/Borrow in view of Kovacs et al (US 20190203851).

Regarding claims 4 and 5, Sugarek/Barrow are silent regarding “wherein indicator assembly further includes a light source and a power source, and wherein the external indication of the valve opening includes illumination of the light source” and “wherein the indicator assembly further comprises a translucent or transparent cover.”  Sugarek discloses an alarm, but mentions the possibility of other indicator outputs (Column 3 lines 56-57).
	Kovacs (FIG 3) teaches a lift valve position sensor/indicator system analogous to Sugarek/Barrow, where the indicator includes a circuit board 250 powering LEDs 260 (read on “light source” and “power source”) such that position data 50 from a position sensor 35 illuminates the LEDs (paragraphs 23-24), and wherein LEDs 260 are visible through a transparent cover 253 (paragraph 24). 
	Therefore it would have been obvious, before the effective filing date, to modify the indicator assembly of Sugarek/Barrow such that “wherein indicator assembly further includes a light source and a power source, and wherein the external indication of the valve opening includes illumination of the light source” and “wherein the indicator assembly further comprises a translucent or transparent cover”, as 

Regarding claim 18, Sugarek/Barrow are silent regarding “further comprising a magnet mounted to the stem, wherein the sensor includes a magnetic sensor, and wherein the disk is configured, when released, to move the stem so that at least a portion of the magnet is proximate to and detected by the magnetic sensor.”  Sugarek discloses an electrical sensor, but mentions the possibility of other sensor configurations (Column 5 lines 1-4). 
Kovacs (FIG 3) teaches a lift valve position sensor/indicator system analogous to Sugarek/Barrow, the sensor system comprising a stationary magnetic sensor 35 (paragraph 22) and sensor target 37 (which, in turn, would be magnetic to correspond with the magnetic sensor) mounted to the valve stem via 310, 317, such that 35 detects motion of 37 (paragraph 22).
Therefore it would have been obvious, before the effective filing date, to modify the sensor/indicator assembly of Sugarek/Barrow such that it comprises “a magnet mounted to the stem, wherein the sensor includes a magnetic sensor, and wherein the disk is configured, when released, to move the stem so that at least a portion of the magnet is proximate to and detected by the magnetic sensor”, as taught by Kovacs, as Sugarek/Barrow already teach the result of the sensing of a valve stem position (as well as leave open the possibility for alternatives), and providing said alternative to achieve the same expected result would be within routine skill in the art. One benefit would be to utilize a sensor that is contact-free, reducing opportunity for wear.

Regarding claim 19, Sugarek (valve structure of FIGs 1-3 with indicator of FIG 5 applied) discloses “A method, comprising: 
providing a relief valve (valve of FIG 1 w/ FIG 5 applied) having a movable disk (disc-shaped bottom of 6) with a stem (stem portion of 6), wherein the disk is configured to be initially seated on a valve seat insert (20); 
providing a sensor (49, 51-53)…; and 
providing an electrical circuit and indicator (11, 12) linked with the sensor (see FIG 5), wherein, upon release of fluid pressure through the valve, the disk moves and the sensor detects movement of the stem to indicate a valve opening event (Column 5 lines 22-25).”  
Sugarek is silent regarding “wherein the disk is configured to be initially seated within a valve seat insert”.
However, Barrow (FIG 8a) teaches a lift valve with indicator analogous to Sugarek, comprising a valve body 158, “a seat insert” 166, and “disk set” 167 within the seat insert.
It would have been obvious, before the effective filing date, to modify the valve/valve seat configuration of Sugarek with “a disk set within the valve seat insert”, as applying an alternative configuration/location of the same parts to achieve the same result (valve open/closes by displacement from seat) would be within routine skill in the art. One benefit would be to provide a configuration where the valve member (and stem like in Sugarek) are both supported for improved axial alignment.
Sugarek is further silent regarding “[a sensor] mounted in the relief valve and separated from the stem”. Sugarek discloses an electrical contact sensor, but mentions the possibility of other sensor configurations (Column 5 lines 1-4). 
Kovacs (FIG 3) teaches a lift valve position sensor/indicator system analogous to Sugarek/Barrow, the non-contact (paragraph 22) sensor system comprising a stationary sensor module 
Therefore it would have been obvious, before the effective filing date, to modify the sensor/indicator assembly of Sugarek/Barrow such that it comprises “[a sensor] mounted in the relief valve and separated from the stem”, as taught by Kovacs, as Sugarek/Barrow already teach the result of the sensing of a valve stem position (as well as leave open the possibility for alternatives), and providing said alternative to achieve the same expected result would be within routine skill in the art. One benefit would be to utilize a sensor that reduces opportunity for wear by removing the contact.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Devices similar to the application are disclosed by Young et al (US 20160025228), Filkovski et al (US 20140096850), and Thompson et al (US 4342988). Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/PATRICK C WILLIAMS/Examiner, Art Unit 3753